      David S. Ratner, Esq. (SBN 316267)
 1
      David Ratner Law Firm, LLP
 2    david@davidratnerlawfirm.com
      33 Julianne Court
 3    Walnut Creek, CA 94595
      Telephone: (917) 900-2868
 4
      Facsimile: (925) 891-3818
 5    Attorney for Plaintiffs and the Classes

 6    [Additional counsel appearing on signature page]
 7
 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
     MICHAEL FRIDMAN, DANNY GESEL                         Case No. 4:18-cv-02815-HSG
10
     REZNIK FRIDMAN, and JAKE LECHNER,
11   individually and on behalf of all others similarly   STIPULATION AND ORDER REGARDING
     situated,                                            BRIEFING SCHEDULE FOR DEFENDANTS’
12
                                                          MOTION TO STAY
13                        Plaintiffs,

14                            v.                          Judge: Hon. Haywood S. Gilliam, Jr.

15   UBER TECHNOLOGIES, INC., a Delaware
16   corporation, RASIER, LLC, a Delaware limited
     liability company, and PORTIER, LLC, a
17   Delaware limited liability company,
18
                         Defendants.
19
20
21
22
23
24
25
26
27
28


                        STIP. AND ORDER REGARDING MTS BRIEFING SCHEDULE
                                     CASE NO. 4:18-CV-02815-HSG
     sf-3956051
 1          Plaintiffs Michael Fridman, Danny Gesel Reznik Fridman, and Jake Lechner
 2   (“Plaintiffs”) and Defendants Uber Technologies, Inc., Rasier, LC, and Portier, LLC
 3   (“Defendants”) stipulate and agree as follows, and request entry of the below proposed order
 4   approving their stipulation.
 5          WHEREAS, on September 14, 2018, Defendants filed a Motion to Compel Arbitration as
 6   to Plaintiffs Michael Fridman and Danny Gesel Reznik Fridman, and to Stay the Action,
 7   Including Jake Lechner’s Claim, and noticed a hearing on the motion for December 20, 2018
 8   (Dkt. No. 49);
 9          WHEREAS, the parties appeared for a Case Management Conference in this case on
10   October 23, 2018;
11          WHEREAS, on October 23, 2018, the Court issued a minute entry stating that “no case
12   schedule will be set until a motion to stay has been e-filed and resolved by the Court,” and that
13   “the parties are encouraged to meet and confer to discuss stipulating to an expedited briefing
14   schedule” on Defendants’ anticipated Motion to Stay the Proceedings pending a decision on
15   Defendants’ September 14, 2018 Motion to Compel Arbitration and to Stay the Action (Dkt. No.
16   60);
17          WHEREAS, pursuant to the Court’s direction, the parties have met and conferred
18   regarding an expedited briefing schedule on Defendants’ Motion to Stay the Proceedings
19   pending resolution of Defendants’ Motion to Compel Arbitration and Stay the Action.
20
21
22
23
24
25
26
27
28

                                                1
                      STIP. AND ORDER REGARDING MTS BRIEFING SCHEDULE
                                   CASE NO. 4:18-CV-02815-HSG
     sf-3956051
 1                                             STIPULATION
 2          THEREFORE, the parties hereby stipulate to and request entry of the following briefing
 3   schedule on Defendants’ motion to stay:
 4
      Filing/Event                                      Deadline
 5    Defendants’ Motion to Stay the Proceedings        October 31, 2018
 6    Plaintiffs’ Opposition to Defendants’ Motion      November 9, 2018
      to Stay the Proceedings
 7
      Defendants’ Reply in Support of Their Motion      November 16, 2018
 8    to Stay the Proceedings
 9    Hearing on Defendants’ Motion to Stay the         If the Court believes it would be helpful to set
      Proceedings                                       a hearing on this motion, the parties request
10                                                      that the Court set a hearing date at the Court’s
                                                        earliest convenience.
11
12
13
14
15
16
17   Dated: October 29, 2018                      Respectfully submitted,

18                                                By:      /s/ David S. Ratner
19
                                                  David S. Ratner, Esq. (SBN 316267)
20                                                David Ratner Law Firm, LLP
                                                  33 Julianne Court
21                                                Walnut Creek, CA 94595
22                                                Telephone: (917) 900-2868
                                                  Fax: (925) 891-3818
23                                                Email: david@davidratnerlawfirm.com
24
                                                  Avi R. Kaufman*
25                                                Kaufman P.A.
                                                  400 NW 26th Street
26                                                Miami, Florida 33127
                                                  Telephone: (305) 469-5881
27
                                                  Email: kaufman@kaufmanpa.com
28

                                             2
                   STIP. AND ORDER REGARDING MTS BRIEFING SCHEDULE
                                CASE NO. 4:18-CV-02815-HSG
     sf-3956051
                                      Stefan Coleman*
 1
                                      Law Offices of Stefan Coleman, P.A.
 2                                    201 South Biscayne Blvd, 28th Floor
                                      Miami, Florida 33131
 3                                    Telephone: (877) 333-9427
                                      Fax: (888) 498-8946
 4
                                      Email: law@stefancoleman.com
 5
                                      Counsel for Plaintiffs Fridman, Reznik, and Lechner,
 6                                    and all others similarly situated
 7
                                      *Admitted pro hac vice
 8
 9   Dated: October 29, 2018          By:    /s/    Tiffany Cheung
                                      Tiffany Cheung
10                                    Lucia X. Roibal
11                                    Morrison & Foerster LLP
                                      425 Market Street
12                                    San Francisco, California 94105
                                      Telephone: (415) 268-7315
13                                    Facsimile: (415) 268-7522
14                                    tcheung@mofo.com
                                      lroibal@mofo.com
15
16                                    Adam J. Hunt, pro hac vice
                                      Morrison & Foerster LLP
17                                    250 West 55th Street
18                                    New York, New York 10019-9601
                                      Telephone: (212) 336-4341
19                                    Facsimile: (212) 468-7900
                                      AdamHunt@mofo.com
20
21                                    Attorneys for Defendants Uber Technologies, Inc.,
                                      Rasier, LLC, and Portier, LLC
22
23
24
25
26
27
28

                                            3
                  STIP. AND ORDER REGARDING MTS BRIEFING SCHEDULE
                               CASE NO. 4:18-CV-02815-HSG
     sf-3956051
 1                                           ATTESTATION
 2          I, Tiffany Cheung, am the ECF user whose identification and password are being used to
 3   file this Stipulation and [Proposed] Order Regarding Briefing Schedule for Defendants’ Motion
 4   to Stay. I attest under penalty of perjury that concurrence in this filing has been obtained from
 5   all signatories above.
 6   Dated: October 29, 2018                                     /s/ Tiffany Cheung
 7
 8
 9
                                                  ORDER
10
                    This matter is before the Court on the Parties’ Stipulation and [Proposed] Order
11
     Regarding Briefing Schedule for Defendants’ Motion to Stay. The Court, having considered the
12
13   parties’ Stipulation, adopts the following briefing schedule on Defendants’ motion to stay:

14
15    Filing/Event                                      Deadline
      Defendants’ Motion to Stay the Proceedings        October 31, 2018
16
      Plaintiffs’ Opposition to Defendants’ Motion      November 9, 2018
17    to Stay the Proceedings
18    Defendants’ Reply in Support of Their Motion      November 16, 2018
      to Stay the Proceedings
19
      Hearing on Defendants’ Motion to Stay the         If the Court believes it would be helpful to set
20    Proceedings                                       a hearing on this motion, the parties request
                                                        that the Court set a hearing date at the Court’s
21                                                      earliest convenience.
22
23   IT IS SO ORDERED.
24
25   DATED: October 30, 2018                       __________________________________
26                                                       Honorable Haywood S. Gilliam, Jr.
                                                         United States District Judge
27
28

                                             4
                   STIP. AND ORDER REGARDING MTS BRIEFING SCHEDULE
                                CASE NO. 4:18-CV-02815-HSG
     sf-3956051
